Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determinátion of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, an inmate at Southport Correction Facility in Chemung County, commenced this proceeding challenging a tier III disciplinary determination finding him guilty of interference with an employee and lewd conduct. The Attorney General has advised this Court that the administrative determination has been reversed and all references thereto have been expunged from petitioner’s institutional record. Accordingly, this matter must be dismissed as moot, inasmuch as petitioner has received all the relief to which he is entitled (see Matter of McCaskell v Fischer, 65 AD3d 771 [2009]; Matter of Hart v Fischer, 60 AD3d 1226 [2009]).
Peters, J.P, Spain, Kavanagh, Stein and McCarthy, JJ, concur. Adjudged that the petition is dismissed, as moot, without costs.